DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. These claims are directed to computer programs. Computer programs per se are not directed to one of the statutory categories of invention. Computer programs per se are not structure and are not method (e.g. acts). A computer program needs to be claimed on a computer readable medium in order to be directed to a statutory category of invention (i.e. product – a computer readable medium readable by a computer, on which a program for making the computer to execute each of the steps of the method claimed in claim 12/23 is recorded).

	
Allowable Subject Matter
Hirabayashi et al. (US 2017/0092280) and Borss et al. (US 2016/0142850) are considered as closest prior art to the claimed invention. Hirabayashi et al. (Figs. 1 and 13) discloses an information processing system which includes an acquisition unit that acquires audio data in a predetermine track of a file in which a plurality of types of audio data are divided into a plurality of tracks depending on the types and the tracks arranged (paragraphs 115-132]; [179-192] and claims 1 & 7).  Borss et al. (Fig. 1) discloses apparatus 100 for generating one or more audio channels, comprising a metadata decoder 110 for receiving one or more compressed metadata signals, each of which comprises a plurality of first metadata samples. The first metadata samples of each of the one or more compressed metadata signals indicate information associated with an audio object signal of one or more audio object signals. The metadata decoder 110 is configured to generate one or more reconstructed metadata signals, so that each of the one or more reconstructed metadata signals comprises the first metadata samples of one of the one or more compressed metadata signals and further comprises a plurality of second metadata samples (para. [55]).

Claims 1-11 and 13-22 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  

	Regarding claims 1-10, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “a decoding unit that decodes audio data including an 5object audio, the audio data being included in an encoded bit stream, and reads metadata of the object audio from an area in which arbitrary data of the encoded bit stream can be stored; and an output unit that outputs the decoded audio data on 10a basis of the metadata” is not found in the prior art of record. Therefore, the claims are allowed.

	Regarding claim 11, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “decoding audio data including an object audio, the audio data being included in an encoded bit stream, and reading metadata of the object audio from an area in which arbitrary data of the encoded bit stream can be stored; and  20outputting the decoded audio data on a basis of the metadata” is not found in the prior art of record. Therefore, the claim is allowed.

	Regarding claims 13-21, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “an encoding unit that encodes audio data including an object audio, and stores metadata of the object audio in an area in which arbitrary data can be stored, to generate an 5encoded bit stream that includes the metadata, and the encoded audio data” is not found in the prior art of record. Therefore, the claims are allowed.

	Regarding claim 22, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “encoding audio data including an object- 99 - audio, and storing metadata of the object audio in an area in which arbitrary data can be stored, to generate an encoded bit stream that includes the metadata, and the encoded audio data” is not found in the prior art of record. Therefore, the claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809